BRICKELL, C. J.
The instruments under which the appellee deduced title to the cotton in controversy, were of that kind of which registration is authorized, and essential to preserve their validity against bona fide creditors, or subsequent purchasers for value, without notice. They embrace not only operative words of conveyance, but the promissory notes, payment of which they are intended to secure. Proof of their execution, therefore necessarily comprehended proof of the execution of the notes. The notes were not more separable from the instruments, than any other of their parts and clauses. The registration of an instrument, of which registration is authorized, renders it admissible in evidence, in any court, without other or further proof. — Code of 1876, § 2154. The objections to the admission of the notes as evidence, without proof of their execution, was properly overruled.
If the appellants deduced title to the cotton, through Cook the landlord, and his title was dependent on the fact that he had made advances to the mortgagors, some evidence must have been given of the value of such advances. The character, kind, and quantity of the things advanced would have been circumstances to be considered by the jury in determining their value. But in the absence of all evidence of value, direct or circumstantial, it would not be possible to support an action at law against the tenants.— Grant v. Cole, 8 Ala. 519; Scott v. Coxe, 20 Ala. 294. When the fact of indebtedness is to be proved collaterally, the evidence to establish it, should be of the character essential, in an action by the creditor against the debtor. Merely proving that Cook had made advances to the tenants, without proof of quantity, or kind, or any direct evidence of value, was insufficient.
Affirmed.